MEMORANDUM **
Hongxiang Lin, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and we deny the petition for review.
The BIA did not abuse its discretion in denying Lin’s motion to reopen as untimely where the motion was filed more than a year after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate changed circumstances in China to qualify for the regulatory exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also He, 501 F.3d at 1132 (the birth of children outside the country of origin is a change in personal circumstances that is not sufficient to establish changed circumstances).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.